Citation Nr: 0843392	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from June 1969 to June 1974 
and from July 1977 to May 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the above claim. 


FINDINGS OF FACT

1.  VA audiometric test results from March 2003 show that the 
veteran had level II hearing in his right ear and level III 
hearing in his left ear.

2.  VA audiometric test results from July 2005 show that the 
veteran has level II hearing in his right ear and level III 
hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic 
Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  RO letters dated in February 2003 
and May 2004 informed the veteran of all three elements 
required by 38 C.F.R. § 3.159(b) (2008), and the claim was 
readjudicated in an April 2005 statement of the case and July 
2005 supplemental statement of the case.  These letters, 
however, did not describe the particular rating criteria used 
in evaluating hearing loss, or discuss what evidence was 
necessary with respect to the rating criteria.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, which VA is required to rebut.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original 2003 and 2004 letters.  The specific rating 
criteria for evaluating hearing loss were provided to the 
veteran in an April 2005 statement of the case, which also 
notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Additionally, the veteran's 
statements reflect that he had actual knowledge of the 
evidence necessary for an increased rating of his hearing 
loss.  In his June 2005 appeal to the Board, the veteran 
stated that, "the information from Section 4.85, Title 38 of 
the Code of Federal Regulations was very helpful in 
understanding the process the VA uses to assign percent of 
disability."   Accordingly, he demonstrated that he had read 
the statement of the case and the rating criteria, and had an 
understanding of the evidence of symptomatology necessary for 
a higher disability rating.  As such, the Board finds that he 
had actual knowledge of the particular rating criteria used 
in evaluating his disability and of what evidence was 
necessary for an increased rating, and therefore was not 
prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has provided the veteran 
with two VA examinations.  The veteran indicated on his 
November 2002 claim that he was not receiving any treatment 
for his hearing loss, and accordingly, no VA or private 
treatment records for this condition could be obtained.   The 
duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Entitlement to a Higher Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2008).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2008).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran was initially granted service connection for 
bilateral hearing loss in a June 1999 rating decision and was 
assigned a noncompensable rating, effective on June 1, 1999.  
In November 2002, the veteran submitted a claim for an 
increased rating for his hearing loss, claiming that his 
hearing had worsened such that a compensable evaluation was 
warranted.    

The veteran underwent a VA audiologic examination in March 
2003, the results of which are as follows, with puretone 
thresholds recorded in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
xx
10
40
55
50
LEFT
xx
20
45
65
65

The average pure tone threshold in the veteran's right ear 
was 39 decibels.  The average pure tone threshold in the 
veteran's left ear was 49 decibels.  On the Maryland CNC 
test, the veteran received a score of 88 percent for the 
right ear and 82 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with mild to moderately severe sensorineural 
hearing loss in the right ear and moderate to moderately 
severe sensorineural hearing loss in the left ear.    

These results equate to an assignment of level II hearing for 
the veteran's right ear and level III for his left ear, which 
merits a noncompensable rating using Table VI.  Table VIA is 
not available to the veteran for either ear because 1) his 
pure tone threshold is not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

The veteran underwent another VA audiologic examination in 
July 2005, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
15
45
60
50
LEFT
xx
25
55
75
75

The average pure tone threshold in the veteran's right ear 
was 43 decibels.  The average pure tone threshold in the 
veteran's left ear was 58 decibels.  On the Maryland CNC 
test, the veteran received a score of 88 percent for the 
right ear and 84 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the veteran with hearing within normal limits through 1,000 
Hertz, sloping to moderate to moderate-severe to moderate 
sensorineural hearing loss in the right hear and moderate to 
moderate-severe to severe sensorineural hearing loss in the 
left ear, noting that word recognition scores were good 
bilaterally.  The examiner reported that a follow-up was not 
necessary at that time.    

These results equate to an assignment of level II hearing for 
the veteran's right ear and level III for his left ear, which 
merits a noncompensable rating using Table VI.  Again, Table 
VIA is not available to the veteran for either ear because 1) 
his pure tone threshold is not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold is not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  

Although the veteran contends that his hearing has worsened, 
the disability rating schedule is applied mechanically based 
on the results of the audiometric testing.  Because the 
evidence fails to establish a compensable rating at any time 
during the appellate period, the veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The preponderance of 
the evidence is against the claim.

III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2008).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the evidence of record fails to show that the 
veteran required any periods of hospitalization for his 
hearing loss or that his hearing loss has caused a marked 
interference with his employment.  His statements indicate 
that he is employed.  In the absence of evidence presenting 
such exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating and the veteran's 
disability is appropriately rated under the schedular 
criteria.  The evidence relevant to extraschedular 
consideration is not so evenly balanced in this case so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008). 


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


